NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/29/2021 has been entered. Claims 3, 18 have been cancelled. Claims 21 & 22 are newly added.  Claims 1, 2, 4-17, 19-22 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/29/2021.
Allowable Subject Matter
Claims 1, 2, 4-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a heat exchanger disposed in a supply passage in fluid communication with a second flow of air received by the fan, a plenum at least partially surrounding a part of the housing and the fan, the plenum in fluid communication with the fan, the supply passage also in fluid communication with the plenum such that the second flow of air is received by the fan via the supply passage and the plenum with the inlet guide vane in the open position and in the closed position. 
Regarding independent claim 9, the closest prior art fails to teach or make obvious in combination with other claimed limitations, drawing a second flow of air into the housing to supply the fan through a plenum at least partially surrounding the housing and the fan; supplying the plenum with the second flow of air via a heat exchanger disposed in a supply passage by 
Regarding independent claim 15, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a plurality of heat exchangers disposed in a respective plurality of supply passages in fluid communication with a second flow of air received in respective inlets of the respective plurality of supply passages, respective fans in fluid communication with a respective one of the supply passages, wherein the second flow of air is supplied from the respective plurality of supply passages to the respective fans while the inlet guide vanes are in the open position and the closed position; wherein at least two of the supply passages are in fluid communication via a cross over duct, wherein the second flow of air is drawn from one of the respective supply passages through the cross over duct into another of the respective supply passages in response to one of the gas turbine engines becoming inoperative.
	The closest prior art includes Johnson (US 2006/0064960), which teaches a gas turbine engine having a fan receiving a first supply of air, an inlet guide vane/door capable of an open and closed position, and a supply passage having a heat exchanger therein that supplies a second supply of air to the fan when the inlet guide vane/door is open and closed.  Johnson fails to teach or suggest that the supply passage supplies the second flow of air to a plenum that at least partially surrounds the fan, with the plenum supplying the second flow of air to the fan when the inlet guide vanes are in the open and closed positions.  Johnson further fails to teach or suggest plural gas turbine engines with respective supply ducts, and a cross-over duct that can supply a second flow of air from one supply duct to another supply duct in response to one of the gas Bagnall US 7,200,999, Hobbs US 5,431,533, Mahan US 9,062,565), the prior art plenums are used for boundary layer bleed (i.e. not for supplying flow to the fan, but taking flow away from the fan), blade containment (in the event of a portion of the fan breaking off, hence no flow of air is supplied to the fan therewith), or flow recirculation (i.e. the plenum would not supply flow to the fan if the fan does not receive flow).
Claims 2-8, 10-14, 16, 17, 19-21 are allowable for the same reasons as claims 1, 9 & 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALAIN CHAU/Primary Examiner, Art Unit 3741